Citation Nr: 0921883	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  97-10 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
tendonitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the second, third, fourth, and fifth fingers of 
the right hand, currently evaluated as noncompensable prior 
to August 16, 2004, and 10 percent disabling beginning August 
16, 2004.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971 and July 1976 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2004 and May 2007, the Board remanded the issues for 
further evidentiary development.  The case has now been 
returned to the Board for further appellate action.  

The Board observes that the March 1991 rating decision 
reflects that service connection was initially established 
for fracture of the second, third, and fourth fingers of the 
right hand based on an in-service fracture to those fingers 
in April 1973.  [Service treatment records note the Veteran 
fell on his right wrist and hand.  X-rays from June 1973 
showed dorsal dislocations of the right third, fourth, and 
fifth fingers at the metacarpal proximal ends, and subsequent 
x-rays from November 1973 confirmed old fractures of the base 
of the second, third, and 
fourth metacarpal bones of the right hand.]  The July 1998 
rating decision reflects that service connection was expanded 
to include "fracture" of the fifth finger.  From this point 
forward, all decision documents should reflect that the 
service-connected multiple finger disability includes 
disability of the right fifth finger.  

The issue of entitlement to an increased rating for residuals 
of fracture of the second, third, fourth, and fifth fingers 
of the right hand is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.





FINDING OF FACT

The Veteran's left shoulder disability (minor extremity) more 
nearly approximates motion limited to the shoulder level (90 
degrees).  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but not 
higher, for left shoulder tendonitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the appeal arises from a rating decision issued 
prior to the enactment of the VCAA; thus, there is no error 
in the timing of the notice provided.  In this regard, in 
August 2004 and June 2007 letters, the AMC provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The August 2004 letter 
advised the Veteran to submit or ask VA to obtain evidence 
from medical providers, and to submit statements from others 
who could describe their observations of his disability 
level, or his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disabilities.  In the June 2007 letter as well as letters 
dated in March 2006 and June 2008, the Veteran was advised of 
the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on his employment and daily life.  The 
letters also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letters further notified the Veteran of 
the evidence needed to establish an effective date.  The 
claim was last readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, and reports on fee-basis VA 
examinations.  In the May 2007 Remand, the Board instructed 
the AMC to request from the Veteran the names and addresses 
of all medical care providers who treated him for his left 
shoulder since September 2005 and to obtain any identified 
records.  In addition, the Board instructed the AMC to obtain 
all relevant VA treatment records dating since September 
2005.  In the June 2007 letter described above, the AMC 
requested from the Veteran the identifying information of 
treatment he received.  The Veteran did not respond.  
Accordingly, as the Veteran did not identify any relevant 
treatment he received since September 2005, including 
treatment from any VA facility, no further action by the AMC 
in this regard was required and compliance with the Remand 
has been accomplished.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The pertinent rating criteria for 
his left shoulder disability were provided in the October 
1996 statement of the case.  The Veteran was an active 
participant in the claims process, providing medical evidence 
and argument.  In addition, he advised examiners as to the 
impact his disability had on his employment and daily 
functioning.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In a March 1991 rating decision, the RO granted service 
connection for tendinitis of the left shoulder and assigned a 
noncompensable evaluation under Diagnostic Code 5302 
effective September 1, 1990, the day following the Veteran's 
discharge from service.  In a February 1992 rating decision, 
the RO increased the disability rating to 10 percent under 
Diagnostic Code 5024 effective September 1, 1990.  The 
Veteran filed the present claim for an increased rating in 
December 1995. 

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  Limitation of range of 
shoulder motion is evaluated under Diagnostic Code 5201.

Under Diagnostic Code 5201, a 20 percent rating is assigned 
where motion in the arm is limited to the shoulder level (90 
degrees) for both the minor extremity and major extremity.  
38 C.F.R. § 4.71a, Plate I, Diagnostic Code 5201 (2008).  
Where motion is limited to midway between the side and 
shoulder level (45 degrees), a 20 percent rating is assigned 
for the minor extremity and a 30 percent rating is assigned 
for the major extremity.  Id.  Where motion is limited to 25 
degrees from the side, a 30 percent rating is assigned for 
the minor extremity and a 40 percent rating is assigned for 
the major extremity.  Id.  Full range of motion of the 
shoulder is zero degrees to 180 degrees on forward elevation 
(flexion), zero degrees to 180 degrees on abduction, and zero 
degrees to 90 degrees on both external and internal rotation.  
38 C.F.R. § 4.71, Plate I (2008).

A February 1996 VA examination report noted that on physical 
examination of the left shoulder, the Veteran demonstrated 
170 degrees "of flexion on abduction," internal rotation to 
75 degrees, and external rotation to 65 degrees.  Reflexes in 
the upper extremities were equal and active.  Sensation was 
intact and circulation was normal.  There was no muscle 
atrophy.  Another February 1996 VA examination report showed 
the Veteran complained that he occasionally experienced 
slight discomfort with overuse of his shoulder, especially in 
reaching above his head; however, he had had no further 
treatment for this condition.  On physical examination, the 
Veteran complained of slight pain on full external rotation 
of the left shoulder, otherwise there was "full" range of 
motion of the shoulder.  The examiner provided a diagnosis of 
tendinitis of the left shoulder.  

In the August 1996 notice of disagreement, the Veteran 
maintained that he had experienced an increase in the 
severity and duration of pain in his left shoulder.  He had 
pain all the time and at times the pain was unbearable.  In a 
January 1997 statement, the Veteran indicated that he worked 
full-time as a diesel engine mechanic.  

Private treatment records show x-rays from November 1996 
revealed no evidence of acute osseous pathology or bony 
abnormality of the left shoulder.  The soft tissues were 
normal.  In a January 1997 letter, Dr. M.H. reported that the 
Veteran had limited motion and pain in the left shoulder.  
Dr. M.H. indicated that the Veteran had tenderness in the 
left subacromial space and previously had a corticosteroid 
injection in the shoulder that was moderately effective, but 
the Veteran was on no current medications at this point.  X-
rays revealed prominence of the acromioclavicular joint and 
inferior impingement upon the presumed site of the rotator 
cuff that was contributing to rotator cuff tendinitis.  

A July 1997 report on a private magnetic resonance imaging 
(MRI) of the left shoulder noted an impression of small 
partial to full thickness tear through the anterior aspect of 
the rotator cuff near the insertion site, and anterior 
impingement with obliteration of the subacromial bursa.  

The July 1997 fee-basis VA neurological examination report 
showed the Veteran continued to complain of pain in the left 
shoulder that worsened with movement.  The physical 
examination revealed that his strength was normal in the 
upper extremity.  

The July 1997 VA general examination report noted that the 
Veteran currently complained of an inability to raise his 
arms above his shoulders.  The examiner reported that 
"abduction, circumduction" was normal.  The Veteran was 
also able to raise his hands above his shoulders without 
deficit.  Muscle strength in the upper extremities was 
symmetrical and equal.  The examiner provided a diagnosis of 
left shoulder bursitis with response to cortisone injection 
therapy.  

In an August 1998 private physician letter, Dr. M.H. reported 
that the Veteran was status post arthroscopy, partial 
acromionectomy, release of coracoacromial ligament, and 
excision of distal clavicle of the left shoulder.  Dr. M.H. 
related that the Veteran had made fairly slow but steady 
progress.  He had improved range of motion, but positive 
impingement on both flexion and abduction due to scarring in 
the subacromial space.  Dr. M.H. maintained that x-rays 
revealed excellent decompression and overall, the Veteran had 
reached a permanent and stationary level with a residual 
disability that precluded him from using the left arm 
excessively at or above shoulder level.  Moreover, Dr. H.H. 
believed that minimal use of the left arm at or above 
shoulder level was appropriate and indicated. 

The April 1999 VA examination report shows the Veteran 
reported that the surgery that occurred on his left shoulder 
was at Merced.  He complained that his shoulder was still not 
right.  He was able to work, but with pain.  He continued to 
be employed as a diesel mechanic, mostly performing heavy 
work.  The physical examination revealed "full" range of 
motion of the left shoulder.  The examiner described that the 
Veteran could stand and place his arms in the straight over 
head position and extend straight forward at the 90 degrees 
elevation.  He could also extend the arms straight laterally 
to either side and, at that time, flex the elbows to 90 
degrees and raise the hands to the straight over head 
position, and the straight position pointing downward showing 
a normal range of flexion, extension, abduction, internal, 
and external rotation of the shoulder.  This was performed 
without pain or crepitation.  There was no weakness or 
atrophy in the shoulder.  The examiner observed that the 
Veteran was heavily muscled.  There was some tenderness to 
deep pressure at the anterolateral rotator cuff area.  X-rays 
revealed that there had been resection of about one 
centimeter of the lateral clavicle at the acromioclavicular 
joint.  In regard to DeLuca, the examiner maintained that he 
did not feel that the Veteran was having pain at the time of 
the examination, however, he would expect that the shoulder 
condition might cause significant pain with heavy lifting and 
heavy use of the shoulder which the Veteran had evidently 
been doing at his occupation.  The examiner noted that this 
would probably affect his strength, coordination, endurance, 
and speed of activity, but to what degree he could not state.    

The March 2000 fee-basis VA examination report indicated that 
the Veteran was right hand dominant.  He was in the process 
of switching over to become a truck driver.  He currently 
performed all of the usual activities of a heavy equipment 
diesel mechanic.  He had to "fabricate" some personal tools 
to assist with lifting and maneuvering of heavy objects.  He 
currently complained of intermittent discomfort in the left 
shoulder brought on by a change of weather, a direct bump to 
the anterior shoulder, and any frequent or heavy use of the 
arm above the level of the shoulder.  The examiner observed 
that the Veteran had very impressive muscle development in 
his upper extremities.  The physical examination revealed 
"fairly normal" contours and appearance to the 
acromioclavicular area.  Range of motion of the left shoulder 
was normal from 0 to 180 degrees on flexion and abduction.  
Strength on abduction, flexion, and external rotation was 
normal.  "Circumduction" revealed no crepitation.  X-rays 
revealed slight irregularity to the distal end of the 
clavicle but not a true distal clavicle resection.  The 
examiner provided a diagnosis of left shoulder 
tendinitis/bursitis, status post arthroscopic subacromial 
decompression.  

The examiner maintained that the Veteran had signs and 
symptoms of rotator cuff tendinitis, and apparently underwent 
arthroscopic surgery some two years ago.  The surgery had not 
relieved all of his symptoms, and he continued to have 
discomfort in the left shoulder, particularly with any heavy 
or repetitive use of the left upper extremity above the level 
of the shoulder.  The examiner noted that the x-ray findings 
were consistent with persistent shoulder tendinitis/bursitis; 
however, the objective findings were entirely normal.  
Regarding the DeLuca factors, the examiner indicated that the 
Veteran would have relatively normal strength in the left 
shoulder, except that there would be some increased 
discomfort and fatigability in the left upper extremity when 
used above the level of the shoulder.  It was estimated that 
the Veteran might have lost up to 50 percent of the overall 
use of the upper extremity above the level of the shoulder, 
secondary to easy fatigability.  

In the June 2000 supplemental statement of the case, the RO 
advised the Veteran that he might be entitled to a temporary 
total evaluation based on convalescence for his shoulder 
surgery.  He was advised to provide the surgical report and 
any other records related to the surgery.  The Veteran, 
however, did not provide the requested information.  

VA treatment records dated from February 2002 to September 
2004 indicated that the Veteran was now employed as a truck 
driver.  The Veteran was seen for multiple complaints none of 
which pertained to the left shoulder disability. 

The August 2004 fee-basis VA examination report showed the 
Veteran reported that he did pretty well with his left 
shoulder after the surgery except he experienced a slight 
restriction in the shoulder.  He had pain in the left 
shoulder if he did too much lifting with the arm.  The 
examiner observed that the Veteran was a muscular male who 
appeared to be in no acute distress or pain.  On range of 
motion of the left shoulder he had abduction and flexion to 
180 degrees, external and internal rotation to 90 degrees, 
and extension to 50 degrees.  The examiner described that 
there was a "well-healed" arthroscopic scar involving the 
left shoulder with full range of motion without pain or 
difficulty.  There was no crepitation, popping, or 
restrictions of movement in the shoulder.  The neurological 
exam revealed normal motor strength (5/5) in the left 
shoulder.  Sensation was normal to pinprick and light touch 
throughout the upper extremities.  Reflexes were normal 
(2/2).  The examiner noted an impression of impingement 
syndrome of the left shoulder.  

The March 2008 fee-basis VA examination report showed the 
Veteran complained of left shoulder pain described as 
throbbing and burning with give away, weakness, stiffness, 
and swelling.  He claimed that the pain was constant.  On a 
scale of 1 to 10, he rated the pain as 3 at rest and after 
repetitive use, he felt increased pain to a 5 as well as 
fatigue, weakness, and lack of endurance.  Sitting, standing, 
bending, stooping, pushing, pulling, lifting overhead, 
kneeling, crawling, squatting, and walking could cause the 
Veteran to have a flare-up of pain, which was moderate in 
degree and could last for several days.  He experienced 
fatigue and decreased endurance after repetitive use during 
such activities as lifting and unloading his truck.  The 
Veteran reported that he worked 3 to 4 days per week for 16 
to 20 hours per week.  On a typical day of work, the Veteran 
was required to be frequently sitting, reaching at, above, 
and below the shoulder level, pushing, pulling, and lifting 0 
to 100 pounds.  The Veteran claimed that his condition 
affected his activities of daily living such as eating, 
grooming, and dressing.  His usual occupation was affected by 
his condition as he drove a big rig and had to unload 
groceries; his shoulder became very painful.  His 
recreational activities were greatly impacted as certain 
activities were difficult for him to perform.  His driving 
ability was impacted because of the constant pain in his 
shoulder.  

The examiner observed that the Veteran appeared to be in no 
acute distress.  With three repetitions of active, passive, 
and repetitive range of motion movements, left forward 
flexion and abduction were to 160 degrees with increased 
pain.  On left external rotation with repetitive movement 
there was a decrease in range of motion to 80 degrees as well 
as pain, lack of endurance, weakness, and fatigue.  Left 
internal rotation was to 55 degrees with pain, lack of 
endurance, weakness, and fatigue.  There was no muscle 
atrophy in the shoulder.  Motor strength was 5/5, and there 
was normal tone and bulk.  Sensation was normal to pinprick 
and light touch throughout the upper extremity.  Reflexes 
were 2+ and symmetrical.  The examiner provided a diagnosis 
of degenerative joint disease of the left shoulder.
 
A July 2008 VA radiographic report noted that x-rays revealed 
acromioclavicular hypertrophy of the left shoulder.  

VA treatment records showed that in December 2008, the 
Veteran presented with complaints of ongoing pain in his 
shoulder.  A January 2009 record showed that the Veteran 
reported that he had been well from the surgery until about 
one year ago when he developed pain.  He had had left 
shoulder pain on and off for the past year.  

The February 2009 fee-basis VA examination report showed the 
Veteran reported that the surgery on his left shoulder had 
been beneficial and reduced the discomfort; however, he noted 
that recently, with certain movements the pain was gradually 
returning.  He continued to perform heavy physical exertional 
activity including loading and unloading trucks.  Also, the 
heavy vibration from the truck while he drove aggravated his 
shoulder problems.  He reported that he worked three or four 
days per week for 60 hours per week.  He denied that he lost 
time off work due to his condition over the last 12 months.  
The physical examination did not specifically include the 
left shoulder although it was noted that muscle strength 
measured 5/5 in the upper extremity and reflexes were normal 
in the upper extremity.  The examiner included a diagnosis of 
tendonitis of the left shoulder.  

The medical evidence of record shows that while motion is not 
limited to the shoulder level (90 degrees), with heavy 
physical exertion or repetitive use of the left shoulder, the 
Veteran has additional functional impairment from pain, 
fatigue, weakness, and lack of endurance, such that motion 
above the shoulder level should be kept to a minimum.  For 
example, at the February 1996 examination, the Veteran 
complained that he "especially" had problems in his 
shoulder in reaching above his head.  At the July 1997 
general examination, he complained of an inability to raise 
his arm above his shoulder.  In the August 1998 private 
physician letter, Dr. M.H. maintained that the Veteran had a 
permanent residual disability that precluded him from using 
his left arm excessively at or above shoulder level, and 
therefore, minimal use of the left arm at or above shoulder 
level was appropriate.  The April 1999 VA examiner 
acknowledged that while the Veteran did not exhibit any pain 
on examination, he would expect that his shoulder condition 
might cause significant pain with heavy lifting and use as 
what was done in the Veteran's occupation.  At the March 2000 
examination, the Veteran complained of discomfort in his left 
shoulder with frequent or heavy use of the arm above the 
level of the shoulder.  The VA examiner further commented 
that the Veteran might have lost up to 50 percent of the 
overall use of the upper extremity above the level of the 
shoulder secondary to easy fatigability.  The 2004, 2008, and 
2009 examination reports show the Veteran continued to 
complain of pain, fatigue, and decreased endurance with 
excessive lifting and loading and unloading cargo from his 
truck.  Thus, the Board finds that the Veteran is entitled to 
an increased rating of 20 percent under Diagnostic Code 5201 
for motion that more nearly approximates motion limited to 
the shoulder level (90 degrees).  A 20 percent disability 
rating is consistent with the objective findings noted in the 
VA examination reports and consistent with statements the 
Veteran made to the examiners concerning the impact his 
disability had on his functioning 

It follows that the Veteran is not entitled to a rating in 
excess of 20 percent under Diagnostic Code 5201.  The 
Veteran's left shoulder disability does not manifest motion 
limited to midway between the side and shoulder level (45 
degrees), much less motion limited to 25 degrees from the 
side.  There is also no support in the record for the reasons 
discussed above that any additional functional loss due to 
such factors as pain, fatigue, weakness, and lack of 
endurance produces motion that more nearly approximates 
motion limited to 25 degrees from the side (which is the only 
level of impairment that would permit a higher rating under 
Diagnostic Code 5201).  The Veteran continues to be capable 
of performing his occupational duties which include 
repetitive use of his left arm and heavy lifting.  At the 
February 2009 examination, the Veteran essentially indicated 
that he currently worked beyond the typical 40-hour work 
week, and he had not lost time off work on account of his 
shoulder condition in the past year.  Moreover, at no time 
prior to this examination has the Veteran ever indicated that 
he had to take time off of work due to his left shoulder 
disability.  In addition, the August 2004 and February 2009 
examinations as well as VA treatment records dated in 2009 
showed the Veteran acknowledged that his left shoulder had in 
fact responded well to the surgery he underwent in the 1990s.  
For these reasons, the Board finds that the Veteran is 
entitled to an increased rating of 20 percent under 
Diagnostic Code 5201, but not higher.  
 
The Board also considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5203 (impairment of 
clavicle or scapula) does not assign ratings in excess of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).  
The Veteran's left shoulder disability is also not manifested 
by ankylosis of the scapulohumeral articulation or impairment 
of the humerus, so Diagnostic Codes 5200 and 5202 are 
precluded.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2008).  The Board also notes that the left shoulder 
disability was originally assigned to Diagnostic Code 5302 
(muscle injury to Group II) when service connection was 
established.  The Veteran did not sustain an actual injury to 
a muscle, which presumably prompted the RO's reassignment of 
diagnostic code.  In any event, Diagnostic 5302 as well as 
Diagnostic Codes 5301 (muscle injury to Group I) and 5303 
(muscle injury to Group III) assign a maximum rating of 30 
percent for only muscle injuries that are severe.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5301, 5302, 5303 (2008).  The 
Veteran's left shoulder is not productive of severe muscle 
impairment as discussed above where loss of motion even with 
additional functional loss due to other factors is not 
severe.  Thus, the Veteran would not be entitled to a 30 
percent rating under any of these diagnostic codes. 

The Board further notes that the August 2004 VA examiner 
described a residual scar of the left shoulder from the 
surgery the Veteran underwent.  The examiner described the 
scar as "well-healed" and noted that the shoulder had full 
range of motion without pain or difficulty.  The Veteran has 
made no complaints in connection with the scar.  Given the 
foregoing, the Board finds that there is no indication that 
there are compensable residuals associated with the scar such 
that a separate rating under the old and amended schedules 
for evaluating skin disorders may be considered.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008); see 
also Schedule for Rating Disabilities; Evaluation of Scars, 
73 Fed. Reg. 54,708 (September 23, 2008) (providing that this 
amendment only applies to all applications for benefits 
received by VA on or after October 23, 2008).

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods that the Veteran's 
left shoulder tendonitis warranted different ratings.  See 
Hart, supra.  

The Board has also considered whether the Veteran's left 
shoulder tendonitis presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology due to his left shoulder tendonitis, and 
provide for a greater evaluation for additional or more 
severe symptoms; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An increased rating of 20 percent for left shoulder 
tendonitis is granted, subject to the provisions governing 
the award of monetary benefits.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for an 
increased for a multiple finger disability.

The clinical findings reported in the March 2008 and February 
2009 fee-basis VA examination reports do not permit 
application of the entire old and new Rating Schedule 
criteria for evaluating finger disabilities.  Under both the 
old and new rating schedule, determining the level of 
impairment associated with the fingers includes evaluating 
the extent to which motion permits flexion of the fingertips 
to the transverse fold of the palm.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5223 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230 (2003-2008).  The 2008 examination 
report shows that the physical examination revealed decreased 
range of motion from the index through the little fingers, 
although at the 2009 examination it was reported that the 
Veteran had full range of motion of the fingers in the hand.  
In any event, both exams did not address the extent to which 
motion permits flexion of the fingertips to the transverse 
fold of the palm, which involves a different type of 
measurement.  Consequently, the March 2008 and February 2009 
fee-basis VA examination reports are inadequate for 
evaluation purposes, and the Veteran must be afforded another 
examination.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of fracture of the second, 
third, fourth, and fifth fingers of the 
right hand.  The Veteran's claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  The 
examiner should attempt to disassociate 
symptoms related to the service-connected 
multiple finger disability from other 
unrelated hand disorders such as carpal 
tunnel syndrome.    

The examiner is requested to conduct 
range of motion testing of the second, 
third, fourth, and fifth fingers of the 
right hand in terms of the degrees lost.  
Range of motion should also be described 
by a statement as to the size of the gap, 
in centimeters or inches, between the 
fingertips and the proximal transverse 
crease of the palm. 

The extent of any incoordination, 
weakened movement, and excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to such 
symptoms in terms of the degree of 
additional range of motion loss.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should indicate whether the 
Veteran's service-connected residuals of 
fracture of the second, third, fourth, 
and fifth fingers of the right hand 
result in ankylosis, and if so, whether 
such is favorable or unfavorable.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


